DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application DE 10 2017 115 656.9 filed in German Patent and Trade Mark Office (DPMA) on July 12, 2017 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on December 30, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claim 19, 25, 26 and 31 are objected to because of the following informalities:
In claim 19, lines 11-12, the feature “wherein a surface of the carrier is covered with the joining material only below the mounting surface of the semiconductor chip while a remainder of the surface of the carrier remains free of the joining material” should read --wherein a portion of a surface of the carrier is covered with the joining material only below the mounting surface of the semiconductor chip while a remainder of the surface of the carrier remains free of the joining material-- (emphasis added), for clarity. A support can be found at least in the context of the above feature, and Fig. 4 as originally filed.
In claim 25, line 1 “a surface of the carrier” should read --the surface of the carrier--. A support can be found at least in line 11 of the base claim 19.
wherein the phosphor particles are configured to convert the electromagnetic radiation of a first wavelength range into an electromagnetic radiation of a second wavelength range-- (emphasis added), for clarity.
In claim 26, lines 9-11, the feature “an underfill formed from the joining material with the filler particles and arranged only in the recess while a region of a surface of the carrier, which is not protruded by the semiconductor chip is free of the underfill” should read --an underfill formed from the joining material with the filler particles and arranged only in the recess while a region of a surface of the carrier, which projects beyond the mounting surface of the semiconductor chip, is free of the underfill-- (emphasis added), for clarity. A support can be found at least in the context of the above feature, and Fig. 4 as originally filed.
In claim 31, lines 4-5, the feature “wherein the carrier has two pedestals, each pedestal is arranged below an electrical contact of the semiconductor chip” should read -- wherein the carrier has two pedestals, each pedestal is arranged below a corresponding electrical contact of the two electrical contacts of the semiconductor chip-- (emphasis added), for clarity. A support can be found at least in the context of the above feature, and [33] of the clean copy of the substitute specification filed on December 30, 2019.
Appropriate correction is required.
Allowable Subject Matter
Claims 19-25 would be allowable if amended or rewritten to overcome the above-discussed claim objections.
Claims 26-31 would be allowable if amended or rewritten to overcome the above-discussed claim objections.
Conclusion
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 12, 2021